*1280In re Wyeth-Ayerst Laboratories; — Defendant; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. K, Nos. 94-11684, 94-12699, 95-3139; to the Court of Appeal, Fourth Circuit, No(s). 2002-CA-0942, 2002-CA-0943, 2002-CA-0944.
Denied.
JOHNSON, J., recused.
VICTORY, J., would grant the writ.
KNOLL, J., concurs in the denial. Based on the showing made, I cannot say the trial court erred in granting certification. However, if during the course of the proceedings it becomes apparent the individual issues of causation will predominate over common issues, defendants may file a motion for decertification of the class.